DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 35-44 in the reply filed on 8/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation " said compartments ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2013/0115588).

Regarding claim 35 Davis discloses a system for producing biomolecules comprising (See Davis Abstract and Figs.) : a bioreactor including a chamber suitable for receiving a liquid comprising a target biomolecule (See Davis Abstract Figs. 1-5 and 10-12 and [0056]-[0059 wherein there is a bioreactor with a chamber to receive materials including target biomolecules);
 and a concentrator, wherein said concentrator is equipped with a retentate conduit suitable for collecting a retentate and facilitating re-circulating of the retentate to an input of said bioreactor or to an input of an intermediate vessel positioned between said concentrator and said bioreactor.(See Davis Figs. 1-5 and 10-12 [0081] - [0085] wherein a concentrator, i.e. filtration system, comprises a conduit for collecting a retentate and facilitating re-circulation to a bioreactor input or intermediate vessel input)
 Furthermore it is noted that it appears as if fluid is moved between all system components via conduits however assuming arguendo with respect to such a feature it is noted that Davis recognizes conduits, i.e. tubing, may be utilized to move fluids within the device and conduits are generally known to be provided to allow fluid to be moved from one component to another and one of ordinary skill in the art at the time of filing would have found the use of conduits connecting and allowing fluid flow between system components in order to reduce manual handling and transfer of said fluids.



Regarding claim 36 Davis discloses all the claim limitations as set forth above as well as the device wherein said bioreactor and said concentrator are connected by a conduit facilitating liquid transport from said bioreactor to said concentrator.(See Davis Figs. 1-5 and 10-12 wherein the concentrator is connected by a conduit to the bioreactor in order to transport liquids thereto.)

Regarding claim 37 Davis discloses all the claim limitations as set forth above as well as the device wherein said bioreactor and intermediate vessel are connected by a conduit, facilitating liquid transport from said bioreactor to said intermediate vessel and wherein said intermediate vessel and said concentrator are connected by a conduit facilitating liquid transport from said intermediate vessel to said concentrator.(See Davis  1-5 and 10-12 and  [0081] wherein an intermediate clarification vessel are connected to the bioreactor and concentrator and wherein said connection is via conduits as described above.)

Regarding claim 38 Davis discloses all the claim limitations as set forth above as well as the device wherein said bioreactor is a perfusion bioreactor.(See Davis [0073] wherein medium can be recirculated with fresh medium added and other removed, i.e. perfusion occurs and thus the bioreactor is a perfusion bioreactor)  

Regarding claim 39 Davis discloses all the claim limitations as set forth above as well as the device wherein said concentrator is an ultra- or microfiltration device. (See Davis [0047] and [0089] wherein the concentrator is a micro or ultra filtration device.)

Regarding claim 40 Davis discloses all the claim limitations as set forth above as well as the device wherein a filter is positioned between said bioreactor and said concentrator or between said bioreactor and said intermediate vessel. (See Davis [0081] wherein a clarification step is performed which utilizes normal filtration, i.e. a filter, between said bioreactor and said concentrator.)

Regarding claim 41 Davis discloses all the claim limitations as set forth above as well as the device wherein the system further Page 2comprises a decontamination vessel. (See Davis [0081] wherein the system comprises a clarification vessel in which waste material may be stored.)

Regarding claim 42 Davis discloses all the claim limitations as set forth above as well as the device wherein the system comprises a clarification compartment, a chromatography compartment and/or a viral inactivation compartment. (See Davis [0081] wherein the system comprises a clarification compartment) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0115588) as applied to claims above, and further in view of Hodge et al. (WO 2005/076093).

Regarding claim 43 Davis discloses all the claim limitations as set forth above but does not specifically disclose wherein compartments are connected to or separated from one another by partitions wherein the configuration of said partitions can be brought in an open or closed configuration.  


Hodge discloses a system for biopharmaceutical production wherein various device compartments are separated by partitions, i.e. modules, which can be opened or closed, i.e. doors, material interconnections, in order to maintain a sterile environment. (See Hodge Abstract, PG3 Lines1-13 Figs. 1A-1B and 11)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide the device components and compartments of Davis in separate openable/closable partitions as described by Hodge because doing so is known in the art to allow the maintenance of a sterile production environment as would be desirable in the device of Davis.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2013/0115588) and further in view of Rathenow et al. (US 2006/0172417) and  Hodge et al. (WO 2005/076093).

Regarding claim 44 Davis discloses a system for purifying biomolecules such as viruses comprising: an upstream process compartment comprising bioreactor including a chamber suitable for receiving a liquid comprising a target biomolecule; a concentrator, wherein said concentrator is equipped with a retentate conduit suitable for collecting a liquid output such as a retentate from said concentrator and recirculating said liquid output to an input of said bioreactor or to an input of an intermediate vessel positioned between said concentrator and said bioreactor; a clarification compartment; and a chromatography compartment;

Davis does not specifically disclose the bioreactor being a fixed-bed perfusion with a spiral structure for allowing growth of cells and promoting fluid distribution and turbulence.


Rathenow discloses a device for growing viruses comprising a fixed-bed with a spiral structure for placement in a bioreactor and allowing for increased growth of cells and promoting fluid distribution and turbulence. (See Rathenow Abstract, [0004]-[0006] and Figs. 2A-2B wherein a fixed bed spiral structure is for placement in a bioreactor toe increase growth and fluid distribution/turbulence.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fixed-bed bioreactor with a spiral structure as described by Rathenow in the system of Davis because such a fixed bed provides a greater surface area for cell growth allowing for greater production as would be desirable in the device of Davis.

Davis does not specifically disclose wherein said compartments are located in one or more isolators.

Hodge discloses a system for biopharmaceutical production wherein various device compartments are separated by partitions, i.e. modules, which can be opened or closed, i.e. doors, material interconnections, in order to maintain a sterile environment. (See Hodge Abstract, PG3 Lines1-13 Figs. 1A-1B and 11)

It would have been obvious to one of ordinary skill in the art at the time of filling to provide the device components and compartments of Davis in separate openable/closable partitions as described by Hodge because doing so is known in the art to allow the maintenance of a sterile production environment as would be desirable in the device of Davis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799